   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 1 of 20 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION


ROYAL HAMPTON and JAMES PIERCE,
individually and on behalf of all similarly
situated individuals,                               Case No.

       Plaintiffs,                                  Judge:

               v.                                   JURY TRIAL DEMANDED

MAXWELL TRAILERS & PICK-UP
ACCESSORIES, INC. and IRONSTAR
BEDS LLC


       Defendants.


                     COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiffs Royal Hampton and James Pierce (“Plaintiffs”), individually and on behalf of

all similarly situated individuals, by and through the undersigned attorneys, bring this Complaint

against Defendants Maxwell Trailers & Pick-Up Accessories, Inc. (“Maxwell Trailers”) and

Ironstar Beds LLC (“Ironstar”) (collectively “Defendants”), and state as follows:

                                      INTRODUCTION

       1.      This is a class and collective action brought by Plaintiffs on their own behalf and

on behalf of all similarly situated current and former employees of Defendants to recover for

Defendants’ willful violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq., and the Missouri Minimum Wage Law (“MMWL”), Mo. Rev. Stat. § 290.500 et seq.

       2.      Maxwell Trailers is a corporation founded in 1994 for the purposes of

manufacturing, selling, and distributing trailers, automobiles, trucks, wagons, and other

mechanically propelled vehicles.     It supplies and services a variety of trailers and trailer



                                                1
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 2 of 20 PageID #: 2




accessories from its two locations in the State of Missouri. Those locations are in Mexico,

Missouri and Columbia, Missouri.

       3.      Ironstar is a corporation founded in 2007 for the purpose of, inter alia,

manufacturing steel products and selling these products to truck equipment dealers and

distributors. Ironstar’s production services are based in Mexico, Missouri.

       4.      On information and belief, at all relevant times, Maxwell Trailers and Ironstar

have been related to each other through common ownership and management.

       5.      At all relevant times, Plaintiffs and similarly situated employees have been

employed by Maxwell Trailers and/or Ironstar.

       6.      To provide products and services to their customers, Defendants employ dozens

of non-exempt, hourly-paid workers, including Plaintiffs.

       7.      Instead of paying Plaintiffs and other similarly situated employees appropriate

overtime compensation, Defendants implemented a policy or practice of failing to pay their

hourly employees overtime at the rate of one and one-half times their regular rate of pay for all

hours worked over 40 in a workweek, instead, paying them at their straight-time rate (without

any overtime premium) for hours over 40, in violation of the FLSA and MMWL. Plaintiffs, on

behalf of themselves and all similarly situated employees, assert claims for overtime

compensation under the FLSA and MMWL.

       8.      In addition, Plaintiff Hampton asserts claims for retaliation under the FLSA on

behalf of himself and other similarly situated employees who had their hours cut in response to

Plaintiff Hampton’s attempts to organize his coworkers to bring this lawsuit. These claims are

predicated on Defendants’ retaliatory cutting of Plaintiff Hampton’s hours – and subsequently

the other employees’ hours – when they learned that Plaintiff Hampton intended to file this




                                                2
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 3 of 20 PageID #: 3




lawsuit to assert his rights under the FLSA and MMWL and was communicating with his

coworkers regarding joining collectively to assert their legally protected rights.         It is also

predicated on Defendants ultimately terminating Plaintiff Hampton’s employment in retaliation

for his efforts to organize his coworkers to bring this lawsuit.

                                 JURISDICTION AND VENUE

       9.      This Court has original subject matter jurisdiction over the FLSA claims pursuant

to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b) because this action involves a federal question under

the FLSA.

       10.     This Court has original subject matter jurisdiction over the MMWL claims

pursuant to 29 U.S.C. § 1367 and Mo. Rev. Stat. § 290.527 because the MMWL claims are so

related to the FLSA claims that they form a part of the same case or controversy.

       11.     This Court has personal jurisdiction over Defendants because Defendants do

business within the State of Missouri.

       12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

       13.     Plaintiffs reside in this District.

       14.     Defendants conduct business in this district, employ individuals to work in this

district, and Plaintiffs worked for them in this District during the time period relevant to the

Complaint.

                                              PARTIES

       15.     At all times relevant to the Complaint, Plaintiffs were hourly-paid, non-exempt

employees of Defendants, working at their location in Mexico, Missouri.




                                                     3
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 4 of 20 PageID #: 4




       16.     Plaintiffs’ written consents to join this action are attached hereto as Exhibit 1 and

Exhibit 2.

       17.     Plaintiff Hampton was hired as a welder in or around August 2014.                His

employment was terminated on or around October 2, 2018.

       18.     Plaintiff Pierce was hired as a welder in or around June 2017. His employment

with Defendants ended in or around November 2017.

       19.     Plaintiffs bring this action on behalf of themselves and other similarly situated

employees who: (1) were not paid one and one-half times their regular rate of pay for all hours

worked over 40 in a workweek, and (2) had their hours cut in response to Plaintiff Hampton’s

efforts to organize his coworkers collectively to bring this lawsuit. Plaintiff Hampton also brings

individual retaliation claims on his own behalf based on his retaliatory termination.

       20.     The class of similarly situated employees sought to be certified as a collective

action under the FLSA for the overtime claim (Count I) is defined as:

       All current and former hourly-paid, non-exempt workers (including but not limited
       to welders, finishers, painters, fabricators, laborers, and office workers) employed
       by Maxwell Trailers & Pick-Up Accessories, Inc. and/or Ironstar Beds LLC at any
       time from three years before the date of filing of the complaint through the date of
       judgment (“FLSA Overtime Collective”).

       21.     The class of similarly situated employees sought to be certified as a collective

action under the FLSA for the retaliation claim (Count II) is defined as:

       All current and former hourly-paid, non-exempt workers (including but not limited
       to welders, finishers, painters, fabricators, laborers, and office workers) employed
       by Maxwell Trailers & Pick-Up Accessories, Inc. and/or Ironstar Beds LLC at any
       time from three years before the date of filing of the complaint through the date of
       judgment who had their hours reduced to 40 in response to Plaintiff Hampton’s
       efforts to organize his coworkers to file a lawsuit (“FLSA Retaliation Collective”).

       22.     Plaintiffs seek conditional and final certification of the FLSA Overtime Collective

and FLSA Retaliation Collective under 29 U.S.C. § 216(b).



                                                 4
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 5 of 20 PageID #: 5




       23.     Plaintiffs also seek certification of a class under Federal Rule of Civil

Procedure 23 to remedy Defendants’ violations of the MMWL.

       24.     The class of similarly situated employees sought to be certified under the MMWL

for the overtime claim (Count III) is defined as:

       All current and former hourly-paid, non-exempt workers (including but not limited
       to welders, finishers, painters, fabricators, laborers, and office workers) employed
       by Maxwell Trailers & Pick-Up Accessories, Inc. and/or Ironstar Beds LLC in the
       state of Missouri at any time from two years before the date of filing of the
       complaint through the date of judgment (“MMWL Overtime Class”).

       25.     Maxwell Trailers is a Missouri corporation doing business within the state of

Missouri and maintains its headquarters in Mexico, Missouri.

       26.     Ironstar is a Missouri corporation doing business within the state of Missouri and

maintains its headquarters in Mexico, Missouri.

       27.     Both Maxwell Trailers and Ironstar are owned and operated by Randy Maxwell.

       28.     Both Maxwell Trailers and Ironstar operate out of the same facilities in Mexico,

Missouri and Columbia, Missouri.

                       COVERAGE UNDER THE FLSA AND MMWL

       29.     At all times relevant to the Complaint, Defendants were and are employers within

the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       30.     At all times relevant to the Complaint, Defendants were and are employers within

the meaning of Mo. Rev. Stat. § 290.500(4).

       31.     At all times relevant to the Complaint, Plaintiffs were and/or are employees

within the meaning of Mo. Rev. Stat. § 290.500(3).

       32.     At all times relevant to the Complaint, Defendants were and are enterprises within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).




                                                    5
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 6 of 20 PageID #: 6




       33.     At all times relevant to the Complaint, Defendants were and are enterprises

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s) of the FLSA, 29 U.S.C. § 203(s)(1).

                       FACTUAL ALLEGATIONS FOR ALL CLAIMS

       34.     Maxwell Trailers manufactures, sells, distributes, and services a variety of trailers

and truck beds. It also offers other products including landscaping stone, buildings (including

sheds, carports, and lean-tos), and other accessories.        On information and belief, Maxwell

Trailers employs over 50 workers, including laborers, welders, painters, finishers, fabricators,

and office workers, at its two Missouri locations, who provide the labor necessary to

manufacture and service its products, as well as run its business.

       35.     Ironstar manufactures steel products and sells these products to truck equipment

dealers and distributors. On information and belief, Ironstar employs over 50 workers, including

laborers, welders, painters, finishers, fabricators, and office workers, in Missouri, who provide

the labor necessary to manufacture and service its products, as well as run its business.

       36.     Throughout Plaintiffs’ employment, they have worked for Defendants as hourly-

paid, non-exempt welders at their Mexico, Missouri location.

       37.     At all relevant times, Plaintiff Hampton has been paid $11.50 per hour.

       38.     Throughout his employment, Plaintiff Hampton has routinely worked over 40

hours per workweek. He frequently worked over 55 hours per workweek until his hours were

cut to 40 in retaliation for his efforts to organize his coworkers to bring this lawsuit.

       39.     At all relevant times, Plaintiff Pierce was paid $9.00 per hour.

       40.     Throughout his employment, Plaintiff Pierce routinely worked over 40 hours per

workweek. He frequently worked over 70 hours per workweek.




                                                   6
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 7 of 20 PageID #: 7




       41.     Other similarly situated employees also have routinely worked over 40 hours per

workweek during the relevant time period, although some of them suffered a reduction in their

hours when their hours were cut in retaliation for Plaintiff Hampton’s efforts to organize his

coworkers to bring this lawsuit.

       42.     Plaintiffs and other similarly situated employees must clock in using Defendants’

punch card timeclock when they arrive at work. They clock out at the beginning of their meal

break and clock back in at the end of their meal break. They then clock out before leaving work

for the day.

       43.     Defendants use this timeclock to track the hours worked by Plaintiffs and other

similarly situated employees, who are required to record their hours worked at the time clock.

Plaintiffs and other similarly situated employees are paid for their hours worked reflected in

Defendants’ records, created by the timeclock, at their straight-time rate of pay. That is, they are

paid their same straight-time rate of pay for hours reflected in Defendants’ records, whether

those hours are under or over 40 in a workweek.             Plaintiffs and other similarly situated

employees do not receive any overtime premium for hours worked over 40 in a workweek.

       44.     When Plaintiffs and other similarly situated employees work over 40 hours in a

workweek, they are entitled to be compensated for their hours worked over 40 in a workweek at

the rate of at least one and one-half times their regular rate of pay.

       45.     In violation of the FLSA and MMWL, at all relevant times, Defendants have

failed to pay Plaintiffs and other similarly situated employees any overtime premium.

       46.     Since Plaintiff Hampton is compensated at the straight-time rate of $11.50 per

hour, and Plaintiff Pierce was compensated at the straight-time rate of $9.00 per hour, they are or

were entitled to payment for all hours worked over 40 in a workweek at rates of at least $17.25




                                                   7
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 8 of 20 PageID #: 8




and $13.50 per hour, respectively. However, they were paid for hours over 40 at the rates of

$11.50 and $9.00 per hour, respectively, in violation of the FLSA and MMWL.

       47.     All similarly situated employees were subject to the same illegal policy or

practice in that they were not paid for their hours worked over 40 at the rate of at least one and

one-half times their regular rate of pay.

       48.     Defendants willfully violated the FLSA and MMWL by failing to pay Plaintiffs

and other similarly situated employees an overtime premium for hours worked over 40 in a

workweek.

       49.     Defendants were aware or should have been aware of the overtime requirements

of the FLSA and MMWL.

       50.     Defendants nonetheless suffered or permitted Plaintiffs and other similarly

situated employees to work without receiving the overtime pay to which they were entitled.

       51.     Defendants knew that they were not paying Plaintiffs and other similarly situated

employees the overtime pay to which they were entitled.

       52.     Defendants knew, or acted with reckless disregard for whether, Plaintiffs and

other similarly situated employees worked more than 40 hours in individual workweeks without

receiving overtime compensation at the rate of one and one-half times their regular rate of pay

for hours worked over 40 in a workweek.

       53.     Defendants’ failure to pay the appropriate overtime compensation to Plaintiffs and

other similarly situated employees was, and is, a willful violation of the FLSA and MMWL.

                FACTUAL ALLEGATIONS FOR RETALIATION CLAIMS

       54.     In or around the middle of July 2018, Plaintiff Hampton began speaking with his

co-workers, asking them if they would be interested in joining collectively to assert their




                                                8
   Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 9 of 20 PageID #: 9




statutory right to overtime pay. Many of Plaintiff Hampton’s co-workers expressed to Plaintiff

Hampton that they were interested in pursuing a lawsuit.

        55.    After Plaintiff Hampton began these conversations with his co-workers, on

information and belief, it became known to Randy Maxwell, Defendants’ owner, that Plaintiff

Hampton intended to assert his rights to overtime under the FLSA and MMWL and that Plaintiff

Hampton was speaking with his co-workers so that they could assert their rights collectively as

well.

        56.    Once Randy Maxwell learned that Plaintiff Hampton was asserting his FLSA and

MMWL rights and encouraging coworkers to do the same, Plaintiff Hampton was retaliated

against. Ultimately his coworkers were also retaliated against based on Plaintiff Hampton’s own

protected activity and their willingness to participate and interest in this lawsuit.

        57.    Specifically, in or around early August 2018, Randy Maxwell told Plaintiff

Hampton that he needed to “squash” the anticipated lawsuit and “make sure nothing happened.”

Defendants further communicated to Plaintiff Hampton—through their Plant Manager, Bruce—

that until there was proof that Plaintiff Hampton would not pursue his claims, Plaintiff Hampton

would be limited to working 40 hours per week.

        58.    Plaintiff Hampton’s hours were, in fact, reduced to no more than 40 per week.

        59.    Throughout his employment, Plaintiff Hampton typically worked in excess of 40

hours every week. Although only paid at his straight-time rate for his hours over 40, in violation

of the FLSA and MMWL, the compensation he received for his hours worked over 40 was still

compensation that he relied on to support himself and his family and, thus, Plaintiff Hampton has

been injured by having his hours reduced to 40 per week in retaliation for organizing his

coworkers to collectively challenge Defendants’ illegal practices.




                                                   9
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 10 of 20 PageID #: 10




       60.     After Plaintiff Hampton was informed that Defendants were cutting his hours

because of the anticipated lawsuit, in or around late August or early September 2018, Defendants

also told the other workers who worked in Plaintiff Hampton’s building that they were no longer

allowed to work past 40 hours in a week.

       61.     Then, in or around the middle of September 2018, Defendants further told

Plaintiff Hampton’s coworkers that no one in any of the buildings at the Mexico, Missouri

location could work past 40 hours per week. On information and belief, Bruce told Plaintiff

Hampton’s coworkers that Defendants’ cutting their hours was Plaintiff Hampton’s “fault”

because of the anticipated lawsuit.

       62.     This statement which was clearly intended to punish and intimidate Plaintiff

Hampton for pursuing his legal right to overtime compensation, constituted further retaliation.

       63.     All similarly situated employees who had worked over 40 hours per week in the

past and who had their hours cut in response to Plaintiff Hampton’s efforts to organize them to

collectively assert their legal claims, and their own support of and willingness to pursue their

own claims, for overtime were damaged when Defendants cut their hours.

       64.     On or around October 1, 2018, Defendants’ Plant Manager, Bruce, spoke with

Plaintiff and told him, “Randy’s not paying for overtime.”

       65.     On or around October 1, 2018, Plaintiff Hampton had his home sprayed and

fumigated by a pest control company. He was required to move many personal items out of his

home for the work to take place.

       66.     On or around October 2, 2018, Plaintiff Hampton called Defendants’ Plant

Manager, Bruce, and informed him that he would be an hour to an hour and a half late for work

because he had to move his personal belongings back into his home following the pest control




                                                10
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 11 of 20 PageID #: 11




work that had been performed. Bruce indicated to Plaintiff Hampton that this was fine. Plaintiff

Hampton arrived at work around 9:20 a.m., at which time he was informed by Bruce that

Defendants were terminating his employment. Plaintiff Hampton asked to speak with Randy

Maxwell. He explained to Randy Maxwell that he had called in and explained that he would be

late because his home had been fumigated and he had to move his personal belongings back

inside. Randy Maxwell responded that he did not want to “deal with” Plaintiff Hampton any

longer.

          67.   Defendants terminated Plaintiff Hampton’s employment because he planned to

assert his legal rights to overtime through a lawsuit and because of his efforts to organize his co-

workers and former co-workers to do the same.

          68.   On information and belief, following Defendants’ firing of Plaintiff Hampton,

Defendants returned their current employees to the regular hours they had worked before the

retaliation occurred.

                        CLASS AND COLLECTIVE ALLEGATIONS

          69.   Plaintiffs bring the claims under the FLSA (Counts I and II) as an “opt in”

collective action pursuant to 29 U.S.C. § 216(b).

          70.   Plaintiffs bring the Claims under the MMWL (Counts III) as a class action under

Federal Rule of Civil Procedure 23.

          71.   Defendants are liable under the FLSA to the FLSA Overtime Collective and under

the MMWL to the MMWL Overtime Class for, inter alia, failing to properly compensate

Plaintiffs and other similarly situated employees for all hours over 40 in a workweek at the rate

of one and one-half times their regular rate of pay.




                                                 11
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 12 of 20 PageID #: 12




       72.     Defendants are liable under the FLSA to the FLSA Retaliation Collective for,

inter alia, reducing the hours of Plaintiff Hampton and similarly situated employees as

punishment for the employees trying to organize themselves to bring this lawsuit. They are also

liable to Plaintiff Hampton for his retaliatory termination.

       73.     Numerous individuals were victimized by Defendants’ policies or practices of

failing to pay employees all overtime wages owed to them and retaliating by cutting hours.

       74.     Defendants had and have a consistently-applied policy or practice of failing to pay

FLSA Overtime Collective and MMWL Overtime Class members an overtime premium for

hours worked over 40 in a workweek.

       75.     Defendants had and have a consistently-applied policy or practice of retaliating

against FLSA Retaliation Collective by cutting their hours in response to their attempts to assert

their rights to overtime under the FLSA.

       76.     Based on their experience working for Defendants, Plaintiffs are aware that

Defendants’ illegal policy or practice of failing to pay appropriate overtime was imposed on

FLSA Overtime Collective and MMWL Overtime Class members.

       77.     Based on his experience working for Defendants, Plaintiff Hampton is aware that

Defendants’ illegal policy or practice of retaliating based on asserting or attempting to assert

overtime rights was imposed on FLSA Retaliation Collective members.

       78.     Defendants pay Plaintiffs and FLSA Overtime Collective and MMWL Overtime

Class members in the same manner.

       79.     Plaintiffs’ experience(s) are therefore typical of those of the collectives and

classes they seek to represent.




                                                 12
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 13 of 20 PageID #: 13




        80.     Defendants’ failure to pay Plaintiffs and other FLSA Overtime Collective and

MMWL Overtime Class members the wages to which they were entitled results from a generally

applicable, systemic policy or practice which is not dependent on the personal circumstances of

FLSA Overtime Collective or MMWL Overtime Class members, but rather, was applied equally

to all FLSA Overtime Collective and MMWL Overtime Class members.

        81.     Defendants’ cutting of the hours of FLSA Retaliation Collective members based

on their attempts to organize to bring a lawsuit asserting their protected rights results from a

generally applicable, systemic policy or practice which is not dependent on the personal

circumstances of FLSA Retaliation Collective or MMWL Retaliation Class members, but rather,

was applied equally to all FLSA Overtime Collective and MMWL Overtime Class members.

        82.     Upon information and belief, Defendants employed over 50 FLSA Overtime

Collective, MMWL Overtime Class, FLSA Retaliation Collective, and MMWL Retaliation Class

members during the relevant time period. The precise numbers and identities of other members

of the collectives and classes are identifiable from the business records, tax records, and/or

employee and personnel records maintained by Defendants.

        83.     Plaintiffs have no interests contrary to or in conflict with the members of the

collectives and classes they seek to represent, nor does their counsel.

        84.     Like each member of the classes and collectives they seek to represent, Plaintiffs

have an interest in obtaining the unpaid overtime wages owed under state and federal law, along

with all other applicable relief.

        85.     A class and collective action such as this one is superior to other available means

for fair and efficient adjudication of the lawsuit.




                                                  13
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 14 of 20 PageID #: 14




         86.   Absent a class and collective action, many members of the classes and collectives

Plaintiffs seek to represent will not obtain redress of their injuries and Defendants will reap the

unjust benefits of violating the FLSA and MMWL.

         87.   Even if some members of the classes and collectives Plaintiffs seek to represent

could afford individual litigation against Defendants, it would be unduly burdensome to the

judicial system.

         88.   If individual actions were required to be brought by each member or the classes

and collectives Plaintiffs seek to represent, it would necessarily result in a multiplicity of

lawsuits and it would create hardship to class and collective members, Defendants, and the

Court.

         89.   Concentrating the litigation in one forum will promote judicial economy and

parity among the claims of the members of the classes and collectives Plaintiffs seek to represent

and provide for judicial consistency.

         90.   The questions of law and fact common to each of the members of the classes and

collectives Plaintiffs seek to represent predominate over any questions affecting solely the

individual members. Among the common questions of law and fact are:

         a.    Whether Defendants required members of the classes and collectives Plaintiffs
               seek to represent to work more than 40 hours during individual workweeks;

         b.    Whether Defendants failed to pay overtime at the rate of one and one-half times
               the regular rate of pay for all hours worked over 40 in a workweek to Plaintiffs
               and the classes and collectives they seek to represent;

         c.    Whether Defendants cut the hours of Plaintiff Hampton and members the classes
               and collectives Plaintiffs seek to represent in response to their efforts to assert
               their rights to overtime;

         d.    Whether Defendants’ violations of the FLSA was willful; and

         e.    Whether Defendant’s decision to not pay Plaintiffs and members of the classes
               and collectives they seek to represent was not made in good faith.


                                                14
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 15 of 20 PageID #: 15




        91.    Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

        92.    Plaintiffs will fairly and adequately represent and protect the interests of members

of the classes and collectives Plaintiffs seek to represent.

        93.    Plaintiffs have retained counsel who are qualified and experienced in the litigation

of class and collective actions.

                                      COUNT I
                      FLSA – FAILURE TO PAY OVERTIME WAGES
                   (PLAINTIFFS AND FLSA OVERTIME COLLECTIVE)

        94.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

        95.    With limited exception not applicable here, the FLSA requires an employer to pay

its non-exempt employees one and one-half times their regular rate of pay for all hours worked

over 40 hours in a workweek. 29 U.S.C. § 207.

        96.    By failing to pay Plaintiffs and other similarly situated employees overtime

compensation at a rate of one and one-half times their regular rate of pay for all hours worked

over 40 in a workweek, Defendants violated the FLSA.

        97.    Defendants did not act in good faith when they engaged in the above-mentioned

conduct.

        98.    By engaging in the above-mentioned conduct, Defendants willfully, knowingly,

and/or recklessly violated the FLSA.

        99.    Because of Defendants’ policy or practice, Plaintiffs and other similarly situated

employees have been damaged in that they have not received wages due to them pursuant to the

FLSA.

        WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

pray that this Honorable Court:


                                                  15
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 16 of 20 PageID #: 16




               a.      Certify this case as a collective action in accordance with 29 U.S.C.

       § 216(b) with respect to the FLSA claims set forth above;

               b.      Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all FLSA

       Overtime Collective members that this litigation is pending and that they have the right to

       “opt in” to this litigation;

               c.      Declare that Defendants willfully violated the FLSA as set forth above;

               d.      Award Plaintiffs and similarly situated individuals actual damages for

       unpaid wages;

               e.      Award Plaintiffs and similarly situated individuals in the FLSA

       Collectives liquidated damages in an amount equal to the unpaid wages found due;

               f.      Enjoin Defendants from retaliating against the Plaintiffs and similarly

       situated individuals and award Plaintiffs and similarly situated individuals all other

       available actual, liquidated, compensatory, and punitive damages;

               g.      Award reasonable attorneys’ fees and costs incurred by Plaintiffs in filing

       this action;

               h.      Award pre- and post-judgment interest to Plaintiffs on these damages; and

               i.      Grant such further relief as this court deems appropriate

                                COUNT II
                           FLSA – RETALIATION
          (PLAINTIFF HAMPTON AND FLSA RETALIATION COLLECTIVE)

       100.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       101.    This count sets forth a claim for declaratory relief, injunctive relief, and damages

for Defendants’ violations of the FLSA’s anti-retaliation provisions.




                                                16
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 17 of 20 PageID #: 17




       102.    Plaintiff Hampton engaged in protected activity when he made it known that he

intended to assert his rights under the FLSA and when he began organizing his coworkers to

collectively assert their rights under the FLSA.

       103.    In response to this protected activity, Defendants retaliated against Plaintiff

Hampton by cutting his hours.       They further retaliated against Plaintiff Hampton and his

coworkers by cutting the hours of his coworkers and telling his coworkers it was Plaintiff

Hampton’s “fault” because of the lawsuit.          Defendants also ultimately terminated Plaintiff

Hampton’s employment in retaliation for his activities relating to asserting the rights of himself

and his co-workers.

       104.    Defendants’ conduct in response to protected activity violated the FLSA’s anti-

retaliation provisions, 29 U.S.C. § 215(a)(3).

       105.    As a result of Defendants’ unlawful and retaliatory conduct described herein,

Plaintiff Hampton and similarly situated FLSA Retaliation Collective members suffered

substantial damages.

       106.    As a result, Plaintiff Hampton and FLSA Retaliation Collective Members are

entitled to recover damages that arose as a result of Defendants’ actions, and any legal or

equitable relief as may be appropriate to effectuate the purposes of 29 U.S.C. § 215(a)(3),

pursuant to 29 U.S.C. U.S.C. § 216(b), including reinstating Plaintiff Hampton’s regular working

hours that were cut, as well as those of FLSA Retaliation Collective members.             Plaintiff

Hampton and the FLSA Retaliation Collective seek an order enjoining the Defendants from

retaliating against the Plaintiffs, the Opt-In Plaintiffs, and putative FLSA Retaliation Collective

members.




                                                   17
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 18 of 20 PageID #: 18




       WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

pray that this Honorable Court:

               a.      Certify this case as a collective action in accordance with 29 U.S.C.

       § 216(b) with respect to the FLSA claims set forth above;

               b.      Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all FLSA

       Retaliation Collective members that this litigation is pending and that they have the right

       to “opt in” to this litigation;

               c.      Declare that Defendants willfully violated the FLSA as set forth above;

               d.      Award Plaintiffs and similarly situated individuals actual damages for

       unpaid wages;

               e.      Award Plaintiffs and similarly situated individuals in the FLSA

       Collectives liquidated damages in an amount equal to the unpaid wages found due;

               f.      Enjoin Defendants from retaliating against the Plaintiffs and similarly

       situated individuals and award Plaintiffs and similarly situated individuals all other

       available actual, liquidated, compensatory, and punitive damages;

               g.      Reinstate Plaintiff Hampton’s employment;

               h.      Award reasonable attorneys’ fees and costs incurred by Plaintiffs in filing

       this action;

               i.      Award pre- and post-judgment interest to Plaintiffs on these damages; and

               j.      Grant such further relief as this court deems appropriate

                                     COUNT III
                      MMWL – FAILURE TO PAY OVERTIME WAGES
                      (PLAINTIFFS AND MMWL OVERTIME CLASS)

       107.    Plaintiffs re-allege and incorporate all previous paragraphs herein.




                                                18
 Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 19 of 20 PageID #: 19




       108.   With limited exception not applicable here, the MMWL requires an employer to

pay its non-exempt employees one and one-half times their regular rate of pay for all hours

worked over 40 hours in a workweek. Mo. Rev. Stat. § 290.505.

       109.   By failing to pay Plaintiffs and other similarly situated employees overtime

compensation at a rate of one and one-half times their regular rate of pay for all hours worked

over 40 in a workweek, Defendants violated the MMWL.

       110.   Because of Defendants’ policy or practice, Plaintiffs and other similarly situated

employees have been damaged in that they have not received wages due to them pursuant to the

MMWL.

       WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

pray that this Honorable Court:

       a.     Certify this case as a class action in accordance with Fed. R. Civ. P. 23 with

              respect to the MMWL claims set forth above;

       b.     Award Plaintiffs and similarly situated individuals actual damages for unpaid

              wages;

       c.     Award Plaintiffs and similarly situated individuals in the MMWL Classes

              liquidated damages as set forth under the MMWL;

       d.     Award reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this

              action;

       e.     Award pre- and post-judgment interest to Plaintiffs on these damages; and

       f.     Grant such further relief as this court deems appropriate.

                                   JURY DEMAND

       111.   Plaintiffs demand a trial by jury of all claims asserted in this Complaint.




                                               19
Case: 2:18-cv-00110-HEA Doc. #: 1 Filed: 12/10/18 Page: 20 of 20 PageID #: 20




                                   /s/ Anthony M. Pezzani

                                   Anthony Pezzani, #52900MO
                                   ENGELMEYER & PEZZANI, LLC
                                   13321 North Outer Forty Road, Suite 300
                                   Chesterfield, MO 63017
                                   Telephone: (636) 532-9933
                                   Fax: (314) 863-7793
                                   tony@epfirm.com

                                   Laura E. Reasons
                                   (to seek pro hac vice admission)
                                   DICELLO LEVITT & CASEY
                                   Ten North Dearborn Street, Eleventh Floor
                                   Chicago, Illinois 60602
                                   Telephone: (312) 214-7900
                                   Fax: (312) 253-1443
                                   lreasons@dlcfirm.com

                                   Kenneth P. Abbarno
                                   (to seek pro hac vice admission)
                                   Mark M. Abramowitz
                                   (to seek pro hac vice admission)
                                   DICELLO LEVITT & CASEY
                                   7556 Mentor Ave.
                                   Mentor, Ohio 44060
                                   Telephone: (440) 953-8888
                                   Fax: (440) 953-9138
                                   kabbarno@dlcfirm.com
                                   mabramowitz@dlcfirm.com

                                   Counsel for Plaintiffs




                                     20
